5 F.3d 544NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Charles Frederick WALKER, Defendant-Appellant.
No. 92-50417.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 30, 1993.*Decided Sept. 7, 1993.

MEMORANDUM***
Before:  BRUNETTI, KOZINSKI and BOGGS**, Circuit Judges.


1
The district court did not err in concluding the government proved the victim banks were federally insured.  Though the prosecutor offered FDIC certificates dated before the robbery, he also offered testimony of bank employees to confirm that the bank was FDIC-insured during the robbery, Gov't ER at 8, 58.  Such uncontradicted testimony establishes this element of the offense.  United States v. Campbell, 616 F.2d 1151, 1153 (9th Cir.1980).


2
Nor did the district court err in refusing to give the special "Telfaire" jury instruction that defense counsel requested.  See United States v. Telfaire, 469 F.2d 552, 558-59 (D.C.Cir.1972).  "[T]rial courts need not give the Telfaire instruction when the matter is covered by simpler instructions," United States v. Field, 625 F.2d 862, 872 (9th Cir.1980).


3
Finally, since the Supreme Court has resolved the circuit split in the Ninth Circuit's favor, see Deal v. United States, 113 S.Ct. 1993, 1996 (1993), the district court did not err in relying on United States v. Neal, 976 F.2d 601, 602 (9th Cir.1992).  In fact, the Supreme Court has vacated and remanded the case on which petitioner relies.  See United States v. Abreu, 113 S.Ct. 2405 (1993).

AFFIRMED


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Danny J. Boggs, United States Circuit Judge, United States Court of Appeals for the Sixth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3